DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 4/6/2021 in relation to application 15/898,063.
The instant application claims benefit to provisional application #62/463,846 with a priority date of 2/27/2017.
The Pre-Grant publication #US20180247551 published on 8/30/2018.
Amendments filed 2/18/2022.
Claims 1-16 are pending.

                                                    
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a process (1-16). Thus falls within one of the four statutory categories (Step 1: YES).
This is a limitation of generating remote collaborative learning and development wherein each user access the environment that includes a collaborative aspect with a plurality of alternative responses; associating one of said alternative responses as a consensus response; providing the aspect to the users; transmitting communications between the users regarding the aspect; receiving responses from each user; determining whether the users provided the consensus response; and, requiring users provide the consensus response before permitting any user to proceed with the learning activity. 
The claims recite an abstract idea of collecting data related learner collaboration and association of responses as a consensus response, tracking progress and storing of results. This is enumerated to be mental process based on observation and evaluation activities. The steps mostly include associating alternative responses as a consensus response; transmitting communications between the users regarding some aspect; receiving responses from each user; determining whether the users provided the consensus response; and, requiring users provide the consensus response before permitting any user to proceed with the learning activity. They are categorized to be of certain methods of organizing human activity, such as managing behavior/interactions of learners including those for teaching and following under rules or instruction and this also fall under grouping of abstract idea (STEP 2A, prong 1: YES). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform digital online environment for collaboration and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of interactive learning activity for a collaborative aspects, transmitting and associating consensus response information based on a determined results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The use of server that provides remote access over a network of  a digital online structured environment by a plurality of users remote from the server and has their computer readable storage  media device having processor executable instructions
stored thereon are generic connections without any special integration of practical application. The network connection to access the server providing remote structure
for transmission and the users communications through WebSocket to display those on a graphical user interface are operation over server and network via simply an known WebSocket  (for example a socket to simply acting as an available plug point for student consensus collections as a real-time technology used currently as described in paragraph 0018)). Accordingly, this additional element does not integrate the abstract idea into a practical application since no imposition of meaningful limitation are found on practicing the abstract idea.(Step 2A Prong2 - No). 
The claims also do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations for processor input and output to a collaborative environment are well-understood, routine, and conventional in art. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f). Applicant in paragraph 0004, page 1 of 13 of specification indicated that background uses a known technology disclosed in an online social learning solutions where they partake in a shared online setting and collaborate to piece together answers, activities or project solutions. In known interactive learning environments, individual users interact with material and are provided an environment where feedback and collaboration are available in real-time through a shared network. Therefore use of generic device for shared collaborative learning for interaction, analysis, retrieval of routine sessions and outputting metrics display are already known activities in art. For example (1) in case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic network for a field of use purposes that may use collaboration are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. Mere instructions to apply an exception using a generic computer component minimum level engagement cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-16 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101. They are further directed to users transmission in real-time collaborations, providing evaluation metrics and displaying of interactions for transmitting communication and receiving of different responses. But this adding only insignificant extra-solution activity to judicial exception {MPEP2106.05 (g)}. For instance, 
Claims 2-8 describes further the method to be for evaluation and display of metrics, real-time communication and transmissions. They are description of some activities and response type but are only incidental to a primary process making merely a tangential addition to preceding claims. They recited as a part of claimed process with generic analysis and manipulating of information under certain method of organizing act in real-time display under a communication and transmission scenario. The recitations are improving the functioning of a computer itself that qualify this to be as significantly more.  
Claims 9-16 describes further the method to be transmitting communications between the users regarding the aspect subsequent to receiving responses.  They are again description of some transmitting and receiving activities with corresponding response type. They are only supplementary to a primary process making merely divergent additions to preceding claims. The recitations are not improving the functioning of a computer itself that would qualify itself to be as significantly more.  They are based on well-known team-based learning solution in a real-time technology use as already indicated in specification paragraph 0005.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130171594 A1 Gorman et al. (Gorman) in view of US 20120256822 A1  Coda and further in view of  US 20140057240 A1 to Colby et al. (Colby).

Claim 1. Gorman teaches a computer implemented method for remote collaborative learning and development (Para 0007, 0008 collaborative tools and software development) comprising: 
on a server providing remote access over a network on a digital online environment for collaborative learning and development by a plurality of users wherein each user has their own device to access the environment (Para 0002 plurality of users collaborative activities with user’s being evaluated on a digital online servers; Fig.1 elements 30, 32, 34, 36 individual users devices; Para 0014 provide such a platform that is accessible to users over the Internet through a wide range of mobile devices located virtually at any location for non-transitory computer  readable storage media);
Generating in the environment a learning activity for the plurality of users that includes a collaborative aspect with a plurality of alternative response  including graphical interfaces (para 001, 0014-0018 Collaborative aspects such as interactive feedback and/or peer reviews are related to different specific training activity and could be  initiated by a first user role and position; Alternative responses for training aspects, gamification and evaluation response aspects are based on  customization, updating, supplementing, replacing and/or removing needs of the organizations format and categories to include graphical interfaces );
Associating one of said alternative responses as a response to remote servers (Para 0115, 0116 certain portions of the platform e.g., evaluation application may be restricted to users associated with certain types of user roles located at remote servers).


Gorman teaches association to alternate responses (Fig.9C element 154 a single answer; Para 0116, 0124 but  user responses are generated by calculating number of associate users with alternate automatic recommendation and/or assigned training responses; Para 0117 displayed matrix with name and presented through the platform, such as on a leaderboard). Gorman does not associate one of said alternative responses as a each user websocket response.  Coda, in the same field of collaborative group learner response system,, however, teaches the associating one of said alternative responses as each user web socket response (¶0059 each set of user results is presented in association within a group identity but an alternative to individuals in a different group identities. Participation users answer completions are displayed on the user inter faces as an overall individual assessment representation). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate associating one of said alternative responses as a graphical response on individual devices  through web sockets as taught by Coda into the alternative responses system  of Gorman in order to provide both granular and overall assessment for eachl user responses.

Gorman in combination with Coda providing the aspect to the users (Para 0014-0016 training, gamified trainings, assigning positional base role aspect, skill determination and evaluation aspects provided to users);
Gorman in combination with Coda transmitting over network communications within the structured environment between the users regarding the aspect over various servers through web sockets (Para 0079 transmitting communication for a particular training activity sockets):
receiving responses from each user at remote servers entered on graphical interface  (Para 0019 response from each associated user on graphical interface ) ;

Gorman in combination with Coda teaches collaborations learning to alternate responses (Gorman: Para 0116, 0124 but  user responses are generated by calculating number of associate users with alternate automatic recommendation and/or assigned training responses; Para 0117 displayed matrix with name and presented through the platform, such as on a leaderboard)  but is not determining whether each of the users provided are correct response and, requiring of the users provide the correct response before permitting any user to proceed with the learning activity for associated correct choices. Colby, in the same field of collaborative learning teaches the determining factor for each of the users providing correct response to associated user choices in an collaborative environment  (¶0217 correct individual response needed to enter  representative group) and requiring users to provide the correct response before permitting any user to proceed with the learning activity. (¶0217  students/users requires entry to learning activity based on /result, or re-directed to sink module for further study ). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate correct response by determining whether the plurality of users provided the correct response requiring the plurality of users’ do so before permitting any user to proceed with the learning activity as taught by Coda into the alternative responses method of Gorman in order to provide both granular and overall assessment from all user responses.
Claim 2. Gorman teaches the method of claim 1 wherein the collaborative aspect is provided to user in real-time (Para 0022 Real-time updates for the training aspect of the collaborative learning; Para 0140 some or all of the leaderboards display metrics updated in real-time).Claim 3. Gorman teaches the method of claim 1 further providing evaluation metrics to the users (Para 0071 provide various analytical reports and metrics.

Claim 4. . Gorman teaches the method of claim 1 wherein the communication transmitted in real time (Para 0098 results communicated to users in real-time)
 Claim 5. . Gorman teaches the method of claim 2 further provides evaluation metrics to the user (Fig.4 element 390 relative ranking metrics evaluation metrics are displayed in real-time).
Claim 6. . Gorman teaches the method of claim 2 wherein the communications are transmitted in real-time (Para 0022 global activity scores and/or the leaderboard communicated in real-time for the training collaborative aspect).Claim 7. . Gorman teaches the method of claim 3 wherein the evaluation metrics are displayed in real-time (Fig.4 element 390 relative ranking of collaborating users based on interdependence activity and evaluation metrics on display)Claim 8. . Gorman teaches the method of claim 5 wherein the evaluation metrics are displayed in real-time (Para 0098 positive interdependence like previous roles or ordered depending on difficulty positive direction; Application may select or generate subsequent questions in the activity based on real-time user's responses depending on previous questions in an activity flow under a running collaborating environment).Claim 9. Gorman teaches the method of claim 1 further comprising: transmitting communications between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from client or user devices desiring access to the training collaborative application  ); and 
receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different formats and categories for plurality of users ) .

Claim 10. Gorman teaches the method of claim 2 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories ) 

Claim 11. Gorman teaches the method of claim 3 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0060, 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the evaluation metrics of collaborative application); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation platforms ) 

Claim 12. Gorman teaches the method of claim 4 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0022, 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0022, 0057 allow users to participate and respond in a variety of different training aspect formats and categories for a real-time evaluations ) 

Claim 13. Gorman teaches the method of claim 5 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057, 0065 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation metrics ) 
Claim 14. Gorman teaches the method of claim 6 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories ) 

Claim 15. Gorman teaches the method of claim 7 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation metrics ) 

Claim 16. Gorman teaches the method of claim 8 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation metrics) 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on February 18, 2022 have been considered.
Upon further consideration, rejection statement for 35USC101 and 35USC103 modified as necessitated by amendments and panel board suggestions. 
Applicant’s argument  on Page 8 regarding prior art Colby not teaching  that one of the available choices is associated as a  correct choice, or that the unanimous response provided by the group of users must be the associated correct choice, or that no user is permitted to proceed with the learning activity unless and until all users unanimously provide the associated correct choice are respectfully traverse. However applicant has already quoted that from prior art Colby et al. teaching that students are voting to select a consensus response (i.e. associating the response to a correct choice of their own), which is selected by majority vote. Paragraph 0234 for “Groups are delivered the first challenge to determine a group consensus result by majority vote of group-mates.” Paragraph  0235 indicate “Facilitation of group competition determines the classroom consensus result by majority vote of the groups.”; Paragraph  0246  further suggests that “The collaborative result (or results) is determined, or received by direct student input, and becomes the group consensus result by tabulation or calculation of the group consensus 50.”.Hence the art  Colby et al. does points toward a collection of unanimous choice of all users as required by the instant claims. 
But paragraphs 0055, 0169 of Colby  et al. do refer to single answers from individual user contributing to the collection of group ‘correct’ vote choice (as associated with correct choice for the group) from selected intended users. This also requiring intended users to provide a  ‘correct’ response before permitting any user to proceed with the learning activity. A drive towards collaboration to collect a determined single answer/result, or a group-consensus response ‘Correct’  from different levels were permitted to advance in this learning activity in order to move forward to a next successive level. Hence 35USC103 rejection is maintained.

Following traversals/Remark are retained and modified as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Examiners has reopened the case based on 35USC101 rejection for certain methods of organizing certain human activities. Related applicant's arguments/amendments in appeal brief filed on July 19, 2020 have been considered.
Claims filed on 4/6/2021 has been entered. 
Replacement sheets has been filed and objections to drawing withdrawn.

Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant on pages 4, 5 has argued about unanimous and correct response requirement is not well understood, routine or conventional in art. Examiner has since revised the 35USC101 statement above for additional elements to be considered for reopened prosecution under certain methods of organizing human activity enumerated for personal behavior of abstract idea rejection. 
The claim recitation do not indicate if there is any integration of practical application of in computer-related technology Hence,  35 U.S.C. 101 rejection is maintained.
Remarks about social and emotional skill development is not in commensuration with the claim recitations.


Claim Rejections - 35 U.S.C. § 103
The claims include limitations requiring a consensus response for differing individual inputs before permitting any user to proceed with the learning activity. Applicant on pages 7 and 8 asserted prior art Gorman in view of Coda does not teach the feature that require all users agree on a unanimous response that is also the associated with correct response by the builder of educational exercise. 
Examiner has respectfully traversed the argument an provided a new ground of rejection based on reference Colby et al.  
 .Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 14, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim Rejections - 35 U.S.C. § 112
Examiner has indicated that the claims 1-16 nor the specification is not clearly outlining a corresponding structure or algorithmic steps for defining what constitutes [minimum] level of engagement to satisfy the written description requirement, Applicant has amended the claims to remove “minimum level of engagement.” Accordingly, the 35USC112 (a) rejections are withdrawn.
Applicant has amended the claims to remove “minimum level of engagement” and “evaluating user performance and interactions.” Hence 35USC112 (b) rejections are withdrawn.
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has added limitations requiring a consensus response before proceeding a collaborative aspect of a learning activity. Though this may not be routine activity in art, it remains a part of managing personal behavior common in educational art. These are concepts performed in human mind involving observation and judgement.
There is no practical and unconventional improvement in computer-related technology by performing a known computer performance application. Hence, Applicant respectfully requests that the 35 U.S.C. 101 rejection is maintained.

Claim Rejections - 35 U.S.C. § 103
Applicant has amended the claims to include limitations requiring a consensus response and differing inputs before permitting any user to proceed with the learning activity. Applicant on pages 7 and 8 asserted that either Gorman or Huppenthal does not teach this feature. By distinction, Applicant’s invention requires a plurality of users provide a consensus response before any user can proceed with the learning activity.
Applicant has included evidentiary support at least from Para 0052 US 20120256822 A1, Figure 3 of prior art coda teaching collaborative input system comprising a computer and a plurality of group user’s terminal as also in para 0007 of the prior art defining a user terminal for each group as being a master user terminal. The training learning activity thus is not based solely on individual responses but on Group information displayed on the user interface representing average or consensus response of the individuals in the group. 35USC§103 rejections are maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        June 2, 2022

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715